DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, filed 08/16/2021, with respect to objection of the drawings have been fully considered and are not persuasive.  The objection of the drawings has been maintained. It appears that reference number 7 is referring to the main body as according to the Applicant’s Original Specification. Reference number 12 has been removed from the drawing; however, still remains in the Applicant’s Specification. The Examiner recommends amending the Specification if any changes to the drawings are made. 
Applicant’s amendments, filed 08/16/2021, with respect to 112b rejections of Claims 1-9 and 11-13 have been fully considered and are persuasive.  The 112b rejections of Claims 1-9 and 11-13 has been overcome due to cancellation of the aforementioned claims.  
Applicant’s arguments with respect to newly added claims 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 12 (groove).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “7” has been used to designate both the main body and groove (based on Page 5 of the Applicant’s Remarks filed on 08/16/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Objections
Claims 15-21 are objected to because of the following informalities:  

Regarding Claims 15-21, the Examiner recommends including “The” at the beginning of each preamble to indicate that “Centrifugal pump” is referring to the centrifugal pump as claimed the independent Claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 14, the claim verbiage “the centrifugal pump also comprising a duct placed in fluid communication with the chamber of the first unit and with the intake duct of the second unit, which is integrated into the outer case, wherein the pressure of a 
Regarding Claims 19 and 20, the claimed verbiage “the main body is provided with a groove surrounding at least in part the first diffuser” as claimed in Claim 19 and “said main body is provided with a further groove surrounding at least in part the second diffuser” as claimed in Claim 20 are indefinite. It is unclear what elements constitute the grooves. A groove is typically known in the art to be a channel or a passage having three walls such that it would the channel or passage forms a C-shaped cross-section. 
 It appears the grooves as shown in the Applicant’s Figure 1 (referred to reference numbers 12 and 13) are formed by the cutouts/flange/inner recess on both the axially forward and axially aft side of the main body (7) and the respective first unit (4) and the second unit (5). Since a groove is typically formed by three walls to make a channel or C-shaped cross-section, it would appear that the main body in combination with a wall of the corresponding first unit and second unit form grooves 12 and 13. The main body 7 merely constitutes 2 walls of the aforementioned grooves; thus, the main body solely cannot form a groove. The main body appears to only provide a flange/cutout/inner recess formed by two walls. Thus, it is unclear what components are being referred to as the grooves as claimed in Claims 19 and 20



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 are rejected under 35 U.S.C. 102(a)(1) as being dependent by Hiroyuki et al. (JP 2005036797, hereinafter: “Hiroyuki”).

In reference to Claim 14
Hiroyuki discloses:

A centrifugal pump (30A), comprising: an outer case (as shown in the annotated Figure 13 of Hiroyuki); an inner case (3C,3A, as shown in the annotated Figure 13 of Hiroyuki) enclosed in the outer case (Fig. 13); at least a first unit (first stage IF includes guide vanes V1-V4 and partition plates S) and a second unit (intermediate stage MF include guide vanes V5-V8 and partition plates S) placed in fluid communication with each other, each unit having an intake duct (duct leading to impeller I-1 of first unit and I-5 of second unit) and a discharge duct (duct M-O of first unit and OF of second unit) and a chamber (M-O of first unit, vertical portion of t-MO of second unit as shown in Fig. 13) between the outer and the inner cases, the intake duct of the second unit being  having an axis of rotation and a plurality of diffusers (guide vanes V-1-V8), each placed around a respective impeller [0090-0091]; the inner case comprising two half-parts joined along a connection plane containing the axis of rotation; and each diffuser comprises two half-parts (upper and lower half) joined along the connection plane ([0093], [0048-0049], [0085-0087], Fig. 5, 11), the centrifugal pump comprising a connecting element (element shown at the leading line OF; Fig. 13) between the first unit and the second unit, the connecting element being engaged with a last impeller (V4) of the first unit and with a last impeller (V8) of the second unit, the centrifugal pump also comprising a duct (“third duct” as shown in annotated Figure 13 of Hiroyuki; duct formed for flowpath LC; [0091-0092]) placed in fluid communication with the chamber of the first unit (stage IF) and with the intake duct of the second unit (stage MF), which is integrated into the outer case, wherein the pressure of a process fluid inside the duct is capable of pushing the two half-parts of the inner case together. (Fig. 14). (Fig. 10-13).


    PNG
    media_image1.png
    754
    1268
    media_image1.png
    Greyscale

Figure 1: First annotated Figure 13 of Hiroyuki et al. (JP 2005036797).

In reference to Claim 15
Hiroyuki discloses:
Centrifugal pump according to claim 14, wherein said connecting element (element shown at the leading line OF; Fig. 13) comprises a main body (body of OF; see Figure 1 of the Detailed Action), a first diffuser (V4) and a second diffuser (V8) inserted into the main body and placed around the last impeller (I-4, I-8) respectively of the first unit (IF) and of the second unit (MF) (Fig. 13).
In reference to Claim 16
Hiroyuki discloses:

2Application No. 15751,423 Docket No. 280807-US-3unit respectively. [0091-0092] (Fig. 13).
In reference to Claim 17
Hiroyuki discloses:
Centrifugal pump according to claim 14, further comprising a discharge flange (Wo; Fig. 1 since Fig. 13 includes configurations same as Fig. 1-12 [0089, 0093]) placed on the outer case, wherein the chamber (vertical portion of t-MO of second unit as shown in Fig. 13) of the second unit is placed in fluid communication with the discharge flange.
In reference to Claim 18
Hiroyuki discloses:
Centrifugal pump according to claim 15, wherein the main body (OF final stage element; as shown in the annotated Figure 13 of Hiroyuki) comprises two half-parts, each made as a single piece with a respective half-part  (2 parts) of the inner case (3C,3A) [0093].
In reference to Claim 19
Hiroyuki discloses:
Centrifugal pump according to claim 15, wherein the first diffuser (V4; as shown in the annotated Figure 13 of Hiroyuki) and the second diffuser (V8; as shown in the annotated Figure 13 of Hiroyuki) are configured to engage with the last impeller (I-4) of the first unit (IF) and with the last impeller (I-8) of the second unit (MF) respectively, 

    PNG
    media_image2.png
    1037
    1417
    media_image2.png
    Greyscale

Figure 2: Second annotated Figure 13 of Hiroyuki et al. (JP 2005036797).

In reference to Claim 20
Hiroyuki discloses:
Centrifugal pump according to claim 19, wherein said main body (OF final stage element; as shown in the annotated Figure 13 of Hiroyuki) is provided with a further groove (“second groove” as shown in annotated Figure 13 of Hiroyuki above) surrounding at least in part the second diffuser (V8). [0090-0093] (Fig. 13).
In reference to Claim 21
Hiroyuki discloses:
Centrifugal pump according to claim 19, wherein the main body OF final stage element; as shown in the annotated Figure 13 of Hiroyuki) is configured to define at least in part an inner case (3A,3C) of the centrifugal pump (30A) (Fig. 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745